Stone, J.
('concurring in part.)
I concur in the result, but there is one thing in this decision with which I cannot agree, and my disagreement is too pronounced to be altogether silent. I refer to the seeming approval of “the doctrine” of MacIntosh v. Great Northern Ry. Co. 151 Minn. 527, 188 N. W. 551. With the utmost deference to the views of the majority in that case, my own notions of the difference between legitimate inference and mere conjecture are such that I cannot conscientiously permit myself to be bound by that precedent. I think that the minority view of it was the correct one.